DETAILED ACTION

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Vladimir Raskin (Reg. No. 62,771) on 7/7/21.
The application has been amended as follows:
In the claims:
1.	(Currently Amended) A semiconductor photonic device, comprising:
a substrate; 
a waveguide disposed above the substrate, wherein the waveguide includes:
		an implanted region, wherein the implanted region includes a first section of the waveguide having amorphous silicon with a first refractive index, and an element implanted into the implanted region, wherein the element comprises Ge; and 
		a second section that is adjacent to and extends from the first section outside of the implanted region, wherein the second section includes crystalline silicon with a second refractive index that is different from the first refractive index; and

wherein the heat element is a pn junction formed around side surfaces of the waveguide, wherein the implanted region pn junction, and wherein the heat element is arranged to increase a phase shift of light propagating in the waveguide to about 1.46 or higher and reduce excess optical loss to 0.3 dB or lower. 

17.	(Currently Amended) A method for forming a semiconductor photonic device, comprising:
forming a waveguide above a substrate, wherein the waveguide includes crystalline silicon with a first refractive index, including implanting an implanted region into the waveguide, wherein the implanted region includes a first section of the waveguide and an element implanted into the implanted region, wherein forming further includes providing a second section that is adjacent to and extends from the first section outside of the implanted region; 
pn junction around side surfaces of the waveguide, pn junction, 
implanting an element into the first section of the crystalline silicon of the waveguide to cause silicon lattice defects to form amorphous silicon at the first section of the waveguide,  wherein the element comprises Ge, wherein the first section including the amorphous silicon has a second refractive index different from the first refractive index; 
wherein the heat element is arranged to generate heat to transform the amorphous silicon of the first section of the waveguide to partially or completely crystallized crystalline silicon with a third refractive index, and 
wherein the heat element is arranged to increase a phase shift of light propagating in the waveguide to about 1.46 or higher and reduce excess optical loss to 0.3 dB or lower. 

22.	(Currently Amended) An optical communication system comprising at least one optical apparatus, wherein the optical apparatus includes: 
a substrate; 
a waveguide disposed above the substrate, wherein the waveguide includes:
		an implanted region, wherein the implanted region includes a first section including amorphous silicon with a first refractive index, an element implanted into the comprising Ge, and a second section that is adjacent to and extends from the first section outside of the implanted region, wherein the second section includes crystalline silicon with a second refractive index different from the first refractive index; and 
a heat element disposed in a vicinity of the first section of the waveguide, wherein the implanted region covers a portion of the heat element, wherein the heat element is arranged to generate heat to transform the amorphous silicon of the first section of the waveguide to partially or completely crystallized crystalline silicon with a third refractive index, the amorphous silicon in the first section having been formed with silicon lattice defects caused by the element implanted into the implanted region,
wherein the heat element is a pn junction formed around side surfaces of the waveguide, wherein the implanted region pn junction, and wherein the heat element is arranged to increase a phase shift of light propagating in the waveguide to about 1.46 or higher and reduce excess optical loss to 0.3 dB or lower.

Reasons for Allowance
Claims 1, 17, and 22 are allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over a photonic device/apparatus and a corresponding method of forming thereof, as contemplated by the Yu – Thomson – Abe combination.
the heat element is arranged to increase a phase shift of light propagating in the waveguide to about 1.46 or higher and reduce excess optical loss to 0.3 dB or lower. 
The instant application discloses that an implantation process has been optimized, in terms of the dose and energy of implanted Ge, as shown in Fig. 4a and described at para. 0056, in order to both increase a phase shift of light propagating in the waveguide and reduce excess optical loss caused by the implantation process. Figure 5 clearly shows that a phase shift of about 1.46 and excess optical loss to 0.3 dB or lower were achieved only in sample X-1Y2, whereas samples with other implantation conditions could not reach such values. It is noted that the recited combination of the phase shift and excess optical loss provides a balanced quantitative metric that characterizes the implantation process and accounts for the fact that both the phase shift and excess optical loss (in dB) are proportional of the waveguide length. For an implantation process that is not optimized, the phase shift may still be increased to a high value (up to or over 1.46) by lengthening the waveguide, yet, the excess loss would increase with length as well and exceed the recited upper range limit at some wavelength length.  
On the contrary, the Yu – Thomson – Abe combination does not consider an optimization procedure for the implantation process.
Claims 3 – 7, 10 – 16, 18 – 21, and 23 – 25 are allowed by virtue of dependency on any one of claims 1, 17, and 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0288228 A1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896